Title: Enclosure C: [Payments to the Treasurer of the United States], 1 January 1793
From: Treasury Department,Meredith, Samuel
To: 



  [C]Payments to the Treasurer of the United States. 
   
   See Report of the Secretary of the Treasury, dated February. 4th. 1793 Reference C.


  
    No.
    Paid Warrant
    
    
  
  
    1503.
    To David Allison, agent for Robert King and Richard Fields, for their compensation going Express to the Cherokee nation
    64.
    
  
  
    1818.
    Robert Forsyth, for his compensation as marshal for the district of Georgia
    130.
    15.
  
  
    1970.
    Edward Blake, superintendent of the lighthouse in South Carolina, to defray the expenses of said establishment
    681.
    36.
  
  
    1999.
    Arnold Willis, balance due to him from the United States, for a bill of exchange returned unpaid
    594.
    50.
  
  
    2036.
    Sharp Delany, assignee of Lieut. Col: de Touzard, for his pension
    180.
    
  
  
    2056.
    Jonathan Williams, junr. for a bill of exchange on the late commissioners at Paris, returned
    12.
    
  
  
    2074
    William Allibone, for his services and expenses in examining and surveying the light-house at Bald Head, North Carolina
    212.
    
  
  
    2077.
    William Bill, for sundry setts of Exchange on the late Commissioners at Paris, returned
    168.
    
  
  
    2083
    Joseph Anthony, agent for John Brown Cutting, being in full for a sum of money granted him by Congress
    1,580.
    46.
  
  
    2084
    William Allibone, superintendent of the light-house at Cape Henlopen, to defray expenses in support of said Establishment
    430.
    
  
  
    2096.
    Oliver Wolcott, junr: for the salaries of his office, as Comptroller of the Treasury
    1,850.
    
  
  
    2097
    Samuel Meredith, on account of the War department
    2,500.
    
  
  
    2098
    Ditto ditto
    500.
    
  
  
    2099
    Henry Knox, for the salaries of his office, as Secretary at War
    1,762.
    50.
  
  
    2100.
    William Simmons, Attorney for John Cochran, for his salary as Commissioner of loans for New York
    375.
    
  
  
    2101.
    Nehemiah Tilton, agent for James Tilton, for his salary as commissioner of loans for Delaware
    150.
    
  
  
    2102.
    Joseph Nourse, for the salaries of his office as Register of the Treasury
    4,500.
    
  
  
    2103.
    John Meyer, agent for Alexander Hamilton, for the salaries of his office, as Secretary of the Treasury
    2,306.
    
  
  
    2104.
    Richard Harrison, for the salaries of his office as Auditor of the Treasury
    2,608.
    58.
  
  
    2105.
    George Taylor, agent for Thomas Jefferson, for the salaries of his office as Secretary of State
    1,621.
    67.
  
  
  
    2106.
    John Jordan, for his pension
    10.
    
  
  
    2107.
    James Mathers, for his salary as door keeper to the Senate of the United States
    125.
    
  
  
    2108.
    Thomas Claxton, for his salary as assistant door keeper to the House of Representatives
    112.
    50.
  
  
    2109.
    Isaac Sherman, for his salary as a clerk employed in the Treasury department in counting money
    125.
    
  
  
    2110.
    David Henley ditto ditto
    125.
    
  
  
    2111.
    W. Irvine, J. Kean, and W. Langdon, for the salaries of their office, as commissioners for adjusting claims of individual states with the United States
    3,075.
    
  
  
    2112.
    Gifford Dally, for his salary as door keeper to the House of Representatives
    125.
    
  
  
    2113.
    George Turner, for his salary as one of the Judges of the Western territory
    200.
    
  
  
    2114.
    John Kean, Attorney for Frederick William de Steuben, for his pension
    625.
    
  
  
    2115.
    John Inskeep, Attorney for Joseph Anderson, for his salary as one of the Judges of the territory south of the Ohio
    200.
    
  
  
    2116.
    Matthew McConnell, Attorney for Arthur St. Clair, for his salary as governor of the Western territory
    500.
    
  
  
    2117.
    Bernard Webb, agent for John Beckley, for his salary as Clerk of the House of Representatives
    375.
    
  
  
    2118.
    Thomas Fitzsimons, agent for James Wilson, for his salary as one of the Associate Judges
    875.
    
  
  
    2119.
    Bernard Webb, agent for John Beckley, attorney for Harry Innes, for his salary as district judge of Kentucky
    250.
    
  
  
    2120.
    John Kean, Attorney for Thomas Bee, for his salary as district Judge of South Carolina
    450.
    
  
  
    2121.
    Ditto, Attorney for John Neufville, for his salary as Commissioner of loans for South Carolina
    250.
    
  
  
    2122.
    John Bard, agent for Nathaniel Pendleton, for his Salary as Judge for the district of Georgia
    375.
    
  
  
    2123.
    Samuel Meredith, for the salaries of his office, as Treasurer of the United States
    775.
    
  
  
    2124.
    Robert Morris, agent for Edmund Randolph, for his salary as Attorney General of the United States
    375.
    
  
  
    2125.
    Hugh Williamson, Attorney for William Blount, for his salary as governor of the territory south of the Ohio
    500.
    
  
  
    2126.
    Ditto, Attorney for Daniel Smith, his salary as Secretary of the territory south of the Ohio
    187.
    50.
  
  
    2127.
    Ditto, Attorney for William Skinner, for his salary as Commissioner of loans for North Carolina
    250.
    
  
  
    2128.
    Ditto, Attorney for John McNairy, for his salary as one of the Judges of the territory south of the Ohio
    200.
    
  
  
    2129.
    Samuel Meredith, Attorney for John Blair, for his salary as one of the Associate Judges
    875.
    
  
  
    2130.
    Thomas Smith, for his salary as Commissioner of loans for Pennsylvania
    375.
    
  
  
    2131.
    John Sitgreaves, Attorney for John Sitgreaves, for his salary as Judge for the district of North Carolina
    375.
    
  
  
    2132.
    Robert Smith, Attorney for David Campbell, for his salary as one of the Judges of the Western territory
    200.
    
  
  
  
    2133.
    Richard Peters, for his salary as Judge for the district of Pennsylvania
    400.
    
  
  
    2134.
    Samuel A. Otis, for his salary as Secretary to the Senate
    375.
    
  
  
    2135.
    Joseph Nourse, attorney for John Sullivan, for his salary as Judge for the district of New Hampshire
    250.
    
  
  
    2136.
    Ditto, attorney for Cyrus Griffin, for his salary as Judge for the district of Virginia
    450.
    
  
  
    2137.
    William Cushing, for his salary as one of the associate judges
    875.
    
  
  
    2138.
    Samuel Meredith, on Account of the War department
    3,000.
    
  
  
    2139.
    Ditto ditto
    1,000.
    
  
  
    2140.
    Clement Biddle, agent for Thomas Johnson, for his salary as one of the associate Judges
    875.
    
  
  
    2141.
    Alexander and James Parker, Agents for Samuel McDowell, junior, compensation to the Assistant Marshal for the district of Kentucky
    40.
    79.
  
  
    2142.
    Alexander Parker, agent for Samuel McDowell, junior, compensation to John Eakin, as assistant in taking a census of the inhabitants of Kentucky
    50.
    4.
  
  
    2143.
    Joseph Howell, for extra services of a clerk employed in his office as accountant to the War department
    229.
    16.
  
  
    2144.
    Tobias Lear, on account of the President’s compensation
    3,000.
    
  
  
    2145.
    William Allibone, superintendent of the light house at Cape Henlopen, to defray expenses in support of said establishment.
    400.
    
  
  
    2146.
    John Kean, Attorney for Richard Law, for his salary as judge for the district of Connecticut
    250.
    
  
  
    2147.
    Elliott and Williams, for provisions issued, and sundry supplies furnished the Quarter master’s department
    2,760.
    67.
  
  
    2148.
    James Mazurie, assignee of Pierce Manning, agent for Abner Neale, for attending the circuit and district courts of North Carolina.
    20.
    
  
  
    2149.
    Joseph Anthony, attorney to James Iredell, for his salary as one of the associate Judges
    875.
    
  
  
    2150.
    Robert Underwood, agent for Joseph Bindon, attorney to Dominique L’Eglize, for his pension
    30.
    
  
  
    2151.
    Samuel Hodgdon, Attorney for James O’Hara, for the use of the Quarter master’s department
    2,000.
    
  
  
    2152.
    Joseph Howell, on account of the department of War
    156,595.
    56.
  
  
    2153.
    George Meade, agent for Richard Wylly, commissioner of loans for Georgia, for the salary of a clerk employed in his office
    91.
    20.
  
  
    2154.
    James Boggs, agent for Robert Morris, for his salary as judge for the district of New Jersey
    250.
    
  
  
    2155.
    Joseph Howell, for the salaries of his office, as accountant of the War department
    625.
    
  
  
    2156.
    Henry Knox, assignee of Michael Hillegas, for the amount of a warrant, No. 485, returned unpaid
    33.
    33.
  
  
    2157.
    Robert Elliott and Elie Williams, being on account of supplies furnished, and to be furnished, for the use of the Army
    20,000.
    
  
  
    2158.
    Tobias Van Zandt, agent for William Allen, for 80 horsemen’s swords, furnished Capt. Stake’s troop
    400.
    
  
  
    2159.
    Clement Biddle, balance due to him on account of provisions issued to the recruits
    114.
    13.
  
  
  
    2160.
    George Bickham, attorney for Samuel McDowell junior, his compensation as marshal for the district of Kentucky
    83.
    
  
  
    2161.
    John Templeman, for a sett of exchange on the late commissioners at Paris, returned
    12.
    
  
  
    2162.
    Samuel Meredith, on account of the War department
    10,000.
    
  
  
    2163.
    Ditto ditto
    2,000.
    
  
  
    2164.
    William Porter, assignee of Daniel Hale, for sundry rations issued to the recruits at Albany, &c.
    169.
    79.
  
  
    2165.
    John Kean, attorney for Henry Marchant, for his salary as Judge for the district of Rhode Island
    200.
    
  
  
    2166.
    A. R. C. M. de la Forest, being on account of the debt due from the United States to France
    24,660.
    
  
  
    2167.
    Joseph Nourse, agent for John Hopkins, for his salary as Commissioner of loans for Virginia
    375.
    
  
  
    2168.
    Robert Underwood, assignee for Joseph Bindon, attorney for Joseph Traversie, for his pension
    30.
    
  
  
    2169.
    Samuel Emery, agent for Nathaniel Appleton, for his salary as Commissioner of loans for Massachusetts
    375.
    
  
  
    2170.
    Charles Young, assignee of Nathaniel Chipman, for his salary as Judge for the district of Vermont
    200.
    
  
  
    2171.
    Melancton Smith, for provisions issued to the troops at Westpoint
    128.
    72.
  
  
    2172.
    David Allison, agent for William Blount, for the use of the War department, in the territory southwest of the Ohio
    5,000.
    
  
  
    2173.
    Abraham Witmer, assignee of Joseph Dicker, and others, for 100 rifles delivered for the use of the army
    1,200.
    
  
  
    2174.
    Robert Forsyth, being in full of his own and assistant’s compensation for taking an enumeration of the inhabitants of Georgia
    336.
    61.
  
  
    2175.
    Robert Forsyth, his compensation for attending several sessions of the district and circuit courts of Georgia
    231.
    90.
  
  
    2176.
    Melancton Smith, for provisions issued to the troops at New York
    268.
    86.
  
  
    2177.
    Tobias Lear, on account of the President’s compensation
    1,000.
    
  
  
    2178.
    Henry Drinker, attorney for Chauncey Whittlesey, for rations issued to the troops at Connecticut
    879.
    44.
  
  
    2179.
    Thomas Billington and Charles Young, on account of a contract for furnishing the troops with clothing
    4,500.
    
  
  
    2180.
    Abraham Wilt, attorney for major de Bert de Majun, a foreign officer, late in the service of the United States
    7,371.
    
  
  
    2181.
    George Meade, agent for Richard Wylly, for his salary as Commissioner of loans for Georgia.
    175.
    
  
  
    2182.
    John Kean, attorney for William Imlay, for his salary as Commissioner of loans for Connecticut
    250.
    
  
  
    2183.
    Tench Coxe, for oil purchased for the use of the light house at Cape Henry, in the State of Virginia
    380.
    80.
  
  
    2184.
    Samuel Howell, for supplies furnished the dragoon recruits at Elkton, under the command of Major Rudolph
    162.
    85.
  
  
    2185.
    Samuel Smith, agent for Elliott and Williams, on account of the expenses of the recruiting service
    4,000.
    
  
  
    2186.
    Samuel Hodgdon, attorney for James O’Hara, being for the use of the Quarter master’s department
    1,000.
    
  
  
    2187.
    Reed and Forde, assignees of captain Sharpe, a foreign officer, late in the service of the United States
    1,229.
    11.
  
  
  
    2188.
    Edmund Randolph, attorney General, for his expenses to, and from York town, in attending the circuit courts held there
    54.
    
  
  
    2189.
    Ferdinand Gourdon, assignee of William Paca, for his salary as Judge for the district of Maryland
    375.
    
  
  
    2190.
    Samuel Hodgdon, attorney for James O’Hara, being for the use of the Quarter master’s department
    35,000.
    
  
  
    2191.
    John Stagg, junr. agent for Thomas Randall, superintendent of the light house at Sandy-hook, for the support of said establishment
    231.
    86.
  
  
    2192.
    George Taylor, Attorney for John Jay, for his salary as chief Justice of the United States
    1,000.
    
  
  
    2193.
    Abraham Miller, for rations and other supplies furnished to a detachment of recruits at Bridgetown
    48.
    86.
  
  
    2194.
    Christian Lybrandt, for 30,000 bricks, for the purpose of finishing the light house at Bald head, North Carolina
    150.
    
  
  
    2195.
    Peter Bob, for 3,000 ditto ditto
    15.
    
  
  
    2196.
    John Brown, attorney for Robert Irwin, for his compensation as assistant to the marshal for the district of Kentucky
    51.
    27.
  
  
    2197.
    Patrick Ferrall, for defraying the contingent expenses of the Commissioner’s office
    150.
    
  
  
    2198.
    Philip Nicklin and Co. assignees of Samuel Smith, agent for Elliott and Williams, on account of supplies furnished for the use of the army
    20,000.
    
  
  
    2199.
    Samuel Meredith, on account of the War department
    6,362.
    
  
  
    2200.
    Antoine R. C. M. de la Forest, on Account of the debt due from the United States to France
    19,961.
    
  
  
    2201.
    William Allibone, superintendent of the light house at Cape Henlopen, to defray expenses in support of said establishment
    534.
    
  
  
    2202.
    Thomas Billington and Charles Young, for sundry pattern articles of clothing, deposited in the War office
    128.
    46.
  
  
    2203.
    John Hopkins, commissioner of loans for Virginia, to pay interest on the several species of stock
    3,600.
    
  
  
    2204.
    Ditto, to enable him to pay invalid pensions
    400.
    
  
  
    2205.
    John Lamb, balance due to him, on account of sundry expenditures to invalid pensioners in New York
    498.
    54.
  
  
    2206.
    James Burnside, attorney for James Ewing, for his salary as Commissioner of loans for New Jersey
    175.
    
  
  
    2207.
    Thomas Harwood, Commissioner of loans for Maryland on account of interest on the several species of stock
    7,000.
    
  
  
    2208.
    Edward Carrington, assignee of Matthew Harvey, for rations issued to the troops at Fincastle, Virginia
    517.
    36.
  
  
    2209.
    Ditto, assignee of James Roberts, for rations issued to the troops marching from Richmond to Winchester
    354.
    4.
  
  
    2210.
    Joseph Nourse, agent for Elizabeth Bergen, for her pension
    13.
    33.
  
  
    2211.
    John Hopkins, commissioner of loans for Virginia, on account of the interest due on the several species of stock
    1,200.
    
  
  
    2212.
    Tobias Lear, on account of the President’s compensation
    2,000.
    
  
  
    2213.
    Thomas Billington and Charles Young, balance due to them on account of a contract for supplying the troops with clothing
    705.
    11.
  
  
  
    2214.
    Joseph Nourse, agent for paying the contingent expenses of the Treasury department
    800.
    
  
  
    2215.
    John Wilkins, Assignee of Alexander Scott, balance due for supplies furnished the troops at Lancaster
    668.
    47.
  
  
    2216.
    Samuel Meredith, agent for James Read, assignee of John Skinner, his compensation as marshal for the district of South Carolina
    156.
    
  
  
    2217.
    Ditto, agent for ditto, assignee for ditto ditto
    285.
    60.
  
  
    2218.
    Jonathan Trumbull, to enable him to make payments to the members of the House of Representatives
    12,000.
    
  
  
    2219.
    Samuel A. Otis, to be applied towards the payment of the Senators, for their compensations
    2,384.
    40
  
  
    2220.
    Roger Sherman, attorney for Philip B. Bradley, his compensation as marshal for the district of Connecticut
    337.
    7
  
  
    2221.
    William Allibone, Superintendant of the light-house at Cape Henlopen, for support of said establishment
    144.
    
  
  
    2222.
    Alexander Humphries, balance due on account of provisions furnished to captain Gibson’s company at Staunton
    385.
    71.
  
  
    2223.
    Benjamin Connor, balance due on account of rations furnished and supplies in the Quarter master’s department
    387.
    57.
  
  
    2224.
    John Kean, Attorney for Richard Law, for his salary as judge for the district of Connecticut
    250.
    
  
  
    2225.
    George Thatcher, Attorney for David Sewall, for his salary as Judge for the district of Maine
    500.
    
  
  
    2226.
    Tench Francis, to be applied towards the purchase of certain Indian supplies
    2,000.
    
  
  
    2227.
    Samuel Meredith, on Account of the War department
    8,000.
    
  
  
    2228.
    Ditto ditto
    2,000.
    
  
  
    2229.
    Jedidiah Huntington, for payments made to invalid pensioners at Connecticut
    57.
    12.
  
  
    2230.
    Samuel A. Otis, to be applied towards the payment of the Senators, for their compensations
    268.
    80
  
  
    2231.
    Jeremiah Smith, attorney for Daniel Warner, for his compensation as deputy marshal for the district of New Hampshire
    96.
    14.
  
  
    2232.
    William Imlay, Commissioner of loans, Connecticut, to pay interest due on the several species of stocks
    4,750.
    
  
  
    2233.
    William Imlay, agent for paying the invalid pensioners in the State of Connecticut
    2,000.
    
  
  
    2234.
    Antoine R. C. M. de la Forest, being on account of the debt due from the United States to France
    2,358.
    
  
  
    2235.
    Richard Wylly, commissioner of loans, Georgia, on account of interest due on the several species of stock
    1,300.
    
  
  
    2236.
    John Hopkins, Commissioner of loans, Virginia, on account of interest due on the several species of stock
    1,250.
    
  
  
    2237.
    Ditto, Commissioner of loans, Virginia, on account of interest due on the several species of stock
    1,800.
    
  
  
    2238.
    William Gardner, commissioner of loans, New Hampshire, on account of interest due on the several species of stock
    5,050.
    
  
  
    2239.
    Winthrop Sargent, for his salary as Secretary of the territory north west of the Ohio
    750.
    
  
  
    2240.
    Hugh Williamson, Attorney for William Blount, for the use of the War department, within the territory South West of the Ohio
    6,000.
    
  
  
  
    2241.
    Clement Biddle, for provisions issued to the recruits, and various supplies furnished in the Quarter master’s and hospital department
    997.
    87.
  
  
    2242.
    Benjamin Lincoln, superintendant of light house, Massachusetts, amount of sundry expenses in support of said establishment.
    9,617.
    96.
  
  
    2243.
    Benjamin Bayley, agent for John Paulding for his pension
    100.
    
  
  
    2244.
    Clement Biddle, for sundry supplies furnished Joseph Brandt, chief of the six nations of Indians, during his stay in Philadelphia
    466.
    33.
  
  
    2245.
    Jedidiah Huntington, superintendant of light house, New London, amount of sundry expenditures in support of said establishment
    1,093.
    21.
  
  
    2246.
    Otho H. Williams, amount of sundry payments to invalid pensioners, at Baltimore
    1,603.
    79.
  
  
    2247.
    Antoine R. C. M. de la Forest, being an account of the debt due from the United States to France
    8,997.
    
  
  
    2248.
    John Hopkins, Commissioner of loans, Virginia, on account of interest due on the several species of stock
    7,350.
    
  
  
    2249.
    Ditto, Commissioner of loans, Virginia, on account of payments made to invalid pensioners
    2,750.
    
  
  
    2250.
    Samuel Hodgdon, attorney to James O’Hara, for the use of the Quarter master’s department
    1,000.
    
  
  
    2251.
    Joseph Nourse, for the purpose of stating and printing certain public accounts
    220.
    
  
  
    2253.
    Samuel Hodgdon, Attorney for James O’Hara, for the use of the Quarter master’s department
    1,500.
    
  
  
    2254.
    Samuel Meredith, on account of the War department
    5,500.
    
  
  
    2255.
    Ditto ditto
    1,500.
    00.
  
  
    2256.
    Adam Anstat, for 17 rifles made by order of the Secretary at War
    204.
    
  
  
    2257.
    John McIntire, for sundry rations issued to the militia of Ohio County, State of Virginia
    318.
    64.
  
  
    2258.
    Samuel Millish, junr., attorney for Israel Chapin, balance due for supplies furnished, and expenses incurred for the five nations of Indians
    27.
    33.
  
  
    2259.
    James B. Smith, for making three large wampum belts for the use of the Indian department
    43.
    
  
  
    2260.
    Wheelen and Miller, agents to Jacob Dickert and others, for 67 rifles made for the use of the United States
    804.
    
  
  
    2261.
    Henry Drinker, for three sinkers for the beacon boats directed to be stationed in the bay of Chesapeak
    74.
    44.
  
  
    2262.
    John Nicholson, for 26 rifles made by order of the Secretary at War
    312.
    
  
  
    2264.
    Tobias Lear, on account of the President’s compensation
    1,000.
    
  
  
    2265.
    John Kean, to be applied towards discharging unclaimed dividends
    2,671.
    99.
  
  
    2267.
    Antoine R. C. M. de la Forest, on account of the debt due from the United States to France
    64,935.
    1.
  
  
    2268.
    John Miller, junr. for his attendance inspecting the clothing for the army
    200.
    
  
  
    2269.
    Tench Francis, on account of the incidental and contingent expenses of the War department
    1,000.
    
  
  
    2270.
    Samuel A. Otis, to be applied towards payment of the Senators, for their compensations
    3,840.
    
  
  
  
    2271.
    Samuel Meredith, on account of the War department
    1,500.
    
  
  
    2272.
    Ditto ditto
    1,500.
    
  
  
    2273.
    David Ridgway, for 30,000 bricks, for the completion of the light house at Bald head, North Carolina
    150.
    
  
  
    2274.
    John Kean, to be applied towards discharging unclaimed dividends
    90.
    10.
  
  
    2275.
    Ditto ditto
    32.
    66.
  
  
    2276.
    James Ewing, Commissioner of loans, New Jersey, to pay interest on the several species of stock
    4,000.
    
  
  
    2277.
    Samuel Meredith, on account of the War department
    6,000.
    
  
  
    2278.
    Joseph Anthony and son, Assignees for John Habersham, agent for James Seagrove, for a bill of exchange drawn on account of the War department
    900.
    
  
  
    2279.
    James Wilson, attorney for James Duane, for his salary as Judge for the district of New York
    375.
    
  
  
    2280.
    Ditto, Attorney for James Duane, for his salary as Judge for the district of New York
    1,125.
    
  
  
    2281.
    John Kean, to be applied towards discharging unclaimed dividends
    770.
    17.
  
  
    2282.
    Gabriel Blakeney, for sundry rations issued to the militia of Washington county, Pennsylvania
    947.
    84.
  
  
    2283.
    John Hopkins, on account of payments made to invalid pensioners
    400.
    
  
  
    2284.
    William Imlay, agent for paying invalid pensions in the State of Connecticut
    1,500.
    
  
  
    2285.
    Ditto, Commissioner of loans, Connecticut, to pay interest due on the several species of stock
    1,500.
    
  
  
    2286.
    Jonathan Burrall, assignee of John McComb, agent for John McComb, junior, on account of a contract for erecting a light house on Cape Henry
    2,000.
    
  
  
    2287.
    James McKenzie, for his pension
    30.
    
  
  
    2288.
    Samuel Meredith, on account of the War department
    34,878.
    
  
  
    2289.
    Solomon Maxwell, balance due on account of supplies furnished the recruits in the State of Delaware
    250.
    60.
  
  
    2290.
    John McComb, junior, balance due on account of contract for erecting a light house of Cape Henry, Virginia
    3,350.
    
  
  
    2291.
    Thomas Billington and Charles Young, on account of sundry articles of clothing for the use of the army
    2,000.
    
  
  
    2292.
    James Poupard, for sundry seals for the use of the public offices of the territory north west of the Ohio
    123.
    80.
  
  
    2294.
    The State of Maryland, for payments made by said State to invalid pensioners
    2,343.
    63.
  
  
    2295.
    John Adams, on account of his compensation as Vice president of the United States
    340.
    
  
  
    2296.
    Tobias Lear, for so much paid by the President to an express rider
    12.
    
  
  
    2297.
    Samuel A. Otis, on account of the contingent expenses of the Senate, and of his office
    655.
    50.
  
  
    2298.
    John Kean, to be applied towards discharging unclaimed dividends
    548.
    10.
  
  
    2299.
    Jonathan Burrall, agent for Nicholas Hoffman, to be applied to the purpose of purchasing certain Indian supplies
    640.
    56.
  
  
    2300.
    George Benson, Agent for Jabez Bowen, for his salary as Commissioner loans, Rhode Island
    150.
    
  
  
  
    2301.
    Jean de Ternant, being on account of the debt due from the United States to France
    5,445.
    
  
  
    2302.
    Ditto, for his pay and services as a foreign officer late in the service of the United States
    9,754.
    68.
  
  
    2303.
    John Hopkins, on account of payments made to invalid pensioners
    1,150.
    
  
  
    2304.
    Ditto, Commissioner of loans, Virginia, on accot: of interest due on the several species of stock
    750.
    
  
  
    2305.
    Nathaniel Appleton Massachusetts ditto
    3,000.
    
  
  
    2306.
    Jonathan Trumbull, to enable him to make payments to the members of the House of Representatives
    12,000.
    
  
  
    2307.
    Antoine R. C. M. de la Forest, being account of the debt due from the United States to France
    34,558.
    82.
  
  
    2308.
    Clement Biddle, balance due to the State of Pennsylvania on account of rations issued to the militia of said State
    1 447.
    93.
  
  
    2309.
    Tobias Lear, agent for Jonathan Steele, his compensation as Clerk of the circuit and district Courts of New Hampshire
    52.
    20.
  
  
    2310.
    Ditto, attorney for Nathaniel Rogers, his compensation as marshal for the district of New Hampshire
    329.
    93.
  
  
    2311.
    Robert Crawford, agent for John Stuart, balance due for supplies furnished the riflemen in Virginia
    1 753.
    6.
  
  
    2313.
    Tobias Lear, on account of the President’s compensation
    1,000.
    
  
  
    2314.
    Samuel Hodgdon, Attorney for James O’Hara, for the use of the Quarter master’s department
    8,090.
    67.
  
  
    2315.
    Tench Francis, to be applied to the purpose of purchasing sundry military stores
    1,000.
    
  
  
    2316.
    Aaron Robinson, balance due on account of supplies furnished to the recruits at Bennington
    322.
    62.
  
  
    2317.
    William Allibone, superintendant of the light house at Cape Henlopen, for support of said Establishment
    966.
    50.
  
  
    2320.
    Clement Biddle, for his compensation as marshal for the district of Pennsylvania
    545.
    51.
  
  
    2321.
    Ditto ditto
    622.
    95.
  
  
    2322.
    John Cochran, commissioner of loans for New York, to be applied towards the payment of interest on the several species of stock
    93,000.
    
  
  
    2323.
    Thomas Harwood, Maryland, ditto
    11,000.
    
  
  
    2326.
    Thomas Smith, Pennsylvania ditto
    25,402.
    83.
  
  
    2328.
    Samuel Meredith, for purchases made him, as agent to the Trustees for the reduction of the public debt
    15,098.
    11
  
  
    2333.
    John Kean, to be applied towards payment of interest on the funded six and three per cent stocks
    304,303.
    27.
  
  
    2338.
    Edward Blake, Superintendant of the lighthouse at South Carolina, for defraying the expenses of said establishment
    163.
    27.
  
  
    2339.
    Ditto ditto
    1,253.
    52.
  
  
    2340.
    John Habersham, for amount of sundry payments made to Invalid pensioners
    526.
    77.
  
  
    2341.
    Nathaniel Appleton, commissioner of loans for Massachusetts, to pay interest due on the several species of stock
    62,000.
    
  
  
    2342.
    William Ellery, superintendant of the light house at Rhode Island, to defray expenses of said establishment
    754.
    58.
  
  
  
    2343.
    Jabez Bowen, Commissioner of loans for Rhode Island, to pay interest on the several species of stock
    6,000.
    
  
  
    2344.
    Ditto ditto
    6,000.
    
  
  
    2345.
    William Imlay, Commissioner of loans for Connecticut, do.
    4.050.
    
  
  
    2346.
    Samuel Meredith, to defray contingent expenses of his own and Henley and Sherman’s office
    158.
    97.
  
  
    
    
    1,250,592.
    61.
  
  
    
    Balance in my hands this day, as explained below
    783,444.
    51.
  
  
    
    
    2,034.037.
    12.
  
  
    
    Cash in the Bank of the United States
    109,169.
    45.
  
  
    
    Ditto North America
    61,601.
    30.
  
  
    
    Ditto New York
    69,019.
    8 
  
  
    
    Ditto Providence
    28,157.
    87.
  
  
    
    Ditto, office of discount and deposit, Boston
    154,860.
    67.
  
  
    
    Ditto New York
    224,735.
    51.
  
  
    
    Ditto Baltimore
    73,653.
    64.
  
  
    
    Ditto Charleston
    62,015.
    85.
  
  
    
    Amount of contingencies paid, for which there is no appropriation
    142.
    14.
  
  
    
    Amount paid Saml. Brook, a clerk in the office, for which there is no do.
    90.
    
  
  
    
    Dollars
    783,444.
    51.
  


Receipts by the Treasurer of the United States.

Balance of Account furnished to the 1st. of October last
420,914.
51.


No.
Received for Warrant —






1520.
On Isaac Holmes
Collector
Charleston
480.



1535.
ditto
ditto
ditto
201. 
36.


1685.
John Habersham
ditto
Savannah
231.
90.


1686.
ditto
ditto
ditto
130.
15.


1687.
ditto
ditto
ditto
336.
61.


1688.
Charles Lee
ditto
Alexandria
4,000.



1689.
John Lamb
ditto
New York
498.
54.


1690.
William Lindsay
ditto
Norfolk
1,200.



1691.
James Read
ditto
Wilmington (N. C.)
441.
60


1692.
Jedidiah Huntington
ditto
New London
57.
12.


1693.
ditto
ditto
ditto
4,750.



1694.
ditto
ditto
ditto
2,000.



1695.
John Habersham
ditto
Savannah
1,300.



1696.
William Lindsay
ditto
Norfolk
300.



1697.
William Heth
ditto
Bermuda hundred
1,800.



1698.
Joseph Whipple
ditto
Portsmouth
3,000.



1699.
ditto
ditto
ditto
2,050.



1700.
Benjamin Lincoln
ditto
Boston
9,617.
96.


1701.
Jedidiah Huntington
ditto
New London
1,093.
21.


1702.
Otho H. Williams
ditto
Baltimore
1 603.
79


1703.
George Biscoe
ditto
Nottingham
700.



1704.
Otho H. Williams
ditto
Baltimore
23,000.



1705.
Sharp Delany
ditto
Philadelphia
3,040.
96.



1706.
John Lamb
ditto
New York
13,219.
26.


1707.
Jedidiah Huntington
ditto
New London
1,700.



1708.
Hudson Muse
ditto
Tappahannock
450.



1709.
William Heth
ditto
Bermuda Hundred
1,310.



1710.
ditto
ditto
ditto
1,725.



1711.
James McC. Lingan
ditto
George town, Maryland
1,115.



1712.
William Lindsay
ditto
Norfolk
400.



1713.
Jedidiah Huntington
ditto
New London
1,000.



1714.
ditto
ditto
ditto
1,000.



1715.
ditto
ditto
ditto
500.



1716.
ditto
ditto
ditto
500.



1717.
ditto
ditto
ditto
500.



1718.
ditto
ditto
ditto
500.



1719.
ditto
ditto
ditto
500.



1720.
ditto
ditto
ditto
500.



1721.
ditto
ditto
ditto
500.



1722.
ditto
ditto
ditto
500.



1723.
ditto
ditto
ditto
500.



1724.
ditto
ditto
ditto
500.



1725.
ditto
ditto
ditto
500.



1726.
ditto
ditto
ditto
500.



1727.
Jonathan Fitch
ditto
New Haven
2,000.



1728.
ditto
ditto
ditto
500.



1729.
ditto
ditto
ditto
500.



1730.
ditto
ditto
ditto
500.



1731.
ditto
ditto
ditto
500.



1732.
ditto
ditto
ditto
500.



1733.
ditto
ditto
ditto
500.



1734.
Samuel Smedley
ditto
Fairfield
300.



1735.
ditto
ditto
ditto
300.



1736.
ditto
ditto
ditto
300.



1737.
ditto
ditto
ditto
100.



1738.
ditto
ditto
ditto
200.



1739.
John Halsted
ditto
Perth Amboy
2,714.
24.


1740.
James McC. Lingan
ditto
George town, Maryland
400.



1741.
Abraham Archer
ditto
York town, Virginia
200.



1742.
Hudson Muse
ditto
Tappahannock
1,500.



1743.
Richard M. Scott
ditto
Dumfries
200.



1744.
ditto
ditto
ditto
200.



1745.
Charles Lee
ditto
Alexandria
3,000.



1746.
ditto
ditto
ditto
1,000.



1747.
ditto
ditto
ditto
1,000.



1748.
ditto
ditto
ditto
1,000.



1749.
ditto
ditto
ditto
500.



1750.
ditto
ditto
ditto
500.



1751.
ditto
ditto
ditto
500.



1752.
ditto
ditto
ditto
500.



1753.
ditto
ditto
ditto
1,000.



1754.
William Gibb
ditto
Foley landing
200.



1755.
Thomas Benbury
ditto
Edenton, N. Carola.
250.



1756.
ditto
ditto
ditto
250.



1757.
ditto
ditto
ditto
250.



1758.
ditto
ditto
ditto
250.



1759.
ditto
ditto
ditto
250.



1760.
ditto
ditto
ditto
250.




1761.
ditto
ditto
ditto
250.



1762.
ditto
ditto
ditto
250.



1763.
ditto
ditto
ditto
250.



1764.
ditto
ditto
ditto
250.



1765.
ditto
ditto
ditto
250.



1766.
ditto
ditto
ditto
250.



1767.
ditto
ditto
ditto
400.



1768.
ditto
ditto
ditto
400.



1769.
James Read
ditto
Wilmington, N. C.
500.



1770.
ditto
ditto
ditto
500.



1771.
ditto
ditto
ditto
500.



1772.
ditto
ditto
ditto
500.



1773.
ditto
ditto
ditto
500.



1774.
ditto
ditto
ditto
500.



1775.
ditto
ditto
ditto
500.



1776.
ditto
ditto
ditto
500.



1777.
ditto
ditto
ditto
500.



1778.
ditto
ditto
ditto
500.



1779.
ditto
ditto
ditto
400.



1780.
John Daves
ditto
Newbern
500.



1781.
ditto
ditto
ditto
500.



1782.
ditto
ditto
ditto
500.



1783.
ditto
ditto
ditto
500.



1784.
ditto
ditto
ditto
500.



1785.
ditto
ditto
ditto
500.



1786.
ditto
ditto
ditto
500.



1787.
ditto
ditto
ditto
500.



1788.
ditto
ditto
ditto
200.



1789.
ditto
ditto
ditto
200.



1790.
Nathan Keais
ditto
Washington
250.



1791.
ditto
ditto
ditto
250.



1792.
ditto
ditto
ditto
250.



1793.
ditto
ditto
ditto
250.



1794.
ditto
ditto
ditto
500.



1795.
Isaac Gregory
ditto
Camden
250.



1796.
ditto
ditto
ditto
250.



1797.
ditto
ditto
ditto
250.



1798.
ditto
ditto
ditto
250.



1799.
ditto
ditto
ditto
250.



1800.
ditto
ditto
ditto
250.



1801.
ditto
ditto
ditto
300.



1802.
William Heth
ditto
Bedmuda Hundred
1,150.



1803
ditto
ditto
ditto
750.



1804.
Francis Cook
ditto
Wiscassctts
250.



1805.
Isaac Holmes
ditto
Charleston
163.
27.


1806.
ditto
ditto
ditto
1,253.
52.


1807.
John Habersham
ditto
Savannah
526.
77.


1808.
Abraham Archer
ditto
York town, Virginia
250.



1809.
ditto
ditto
ditto
250.



1810.
ditto
ditto
ditto
250.



1811.
ditto
ditto
ditto
250.



1812.
ditto
ditto
ditto
400.



1813.
Hudson Muse
ditto
Tappahannock
800.



1814.
ditto
ditto
ditto
500.



1815.
ditto
ditto
ditto
500.




1816.
Charles Lee
ditto
Alexandria
500.



1817.
ditto
ditto
ditto
300.



1818.
ditto
ditto
ditto
1,000.



1819.
ditto
ditto
ditto
1,000.



1820.
ditto
ditto
ditto
1,000.



1821.
ditto
ditto
ditto
1,000.



1822.
ditto
ditto
ditto
1,000.



1823.
James Read
ditto
Wilmington, N: Carol.
500.



1824.
ditto
ditto
ditto
500.



1825.
ditto
ditto
ditto
500.



1826.
ditto
ditto
ditto
500.



1827.
ditto
ditto
ditto
500.



1828.
ditto
ditto
ditto
500.



1829.
Isaac Gregory
ditto
Camden
500.



1830.
William Lindsay
ditto
Norfolk
2,000.



1831.
ditto
ditto
ditto
2,000.



1832.
ditto
ditto
ditto
2,000.



1833.
ditto
ditto
ditto
2,000.



1834.
ditto
ditto
ditto
2,000.



1835.
ditto
ditto
ditto
1,000.



1836.
ditto
ditto
ditto
1,000.



1837.
ditto
ditto
ditto
1,000.



1838.
William Heth
ditto
Bermuda Hundred
1,000.



1839.
William Lindsay
ditto
Norfolk
1,000.



1840.
ditto
ditto
ditto
500.



1841.
ditto
ditto
ditto
500.



1842.
ditto
ditto
ditto
500.



1843.
ditto
ditto
ditto
500.



1844.
ditto
ditto
ditto
500.



1845.
ditto
ditto
ditto
500.



1846.
ditto
ditto
ditto
500.



1847.
ditto
ditto
ditto
500.



1848.
ditto
ditto
ditto
500.



1849.
ditto
ditto
ditto
500.



1850.
ditto
ditto
ditto
2,000.



1851.
ditto
ditto
ditto
2,000.



1852.
ditto
ditto
ditto
2,000.



1853.
William Heth
ditto
Bermuda Hundred
2,000.



1854.
William Lindsay
ditto
Norfolk
1,000.



1855.
ditto
ditto
ditto
1,000.



1856.
William Heth
ditto
Bermuda hundred
1,000.



1857.
ditto
ditto
ditto
1,000.



1858.
ditto
ditto
ditto
500.



1859.
ditto
ditto
ditto
500.



1860.
William Lindsay
ditto
Norfolk
500.



1861.
ditto
ditto
ditto
500.



1862.
ditto
ditto
ditto
500.



1863.
ditto
ditto
ditto
500.



1864.
William Ellery
ditto
Newport
754.
58.


1865.
Epes Sargent
ditto
Gloucester
1,500.



1866.
Joseph Hiller
ditto
Salem
8,000.



1867.
Stephen Hussey
ditto
Nantucket
130.



1868.
Joseph Otis
ditto
Barnstable
49.



1869.
Edward Pope
ditto
New Bedford
600.



1870.
Benjamin Lincoln
ditto
Boston
137,000.




1871.
Hodijah Baylies
ditto
Dighton
1,000.



1872.
Jeremiah Hill
ditto
Biddeford & pepperellboro’
1,966.
28


1873.
Nathaniel F. Fosdick
ditto
Portland
5,854.



1874.
William Webb
ditto
Bath
2,177.
90


1875.
Francis Cook
ditto
Wiscassetts
76.
46.


1876.
John Lee
ditto
Penobscot
594.
12.


1877.
Stephen Smith
ditto
Machias
400.



1878.
L. T. Delesdernier
ditto
Passamaquody
140.



1879.
Jeremiah Olney
ditto
Providence
31,800.



1880.
ditto
ditto
ditto
4,000.



1881
Jediidiah Huntington
ditto
New London
7,150.



1882.
Jonathan Fitch
ditto
New Haven
950.



1883.
Samuel Smedley
ditto
Fairfield
690.



1884.
Henry P. Dering
ditto
Sagg Harbour
300.



1885.
John Lamb
ditto
New York
325,150.
7.


1886.
ditto
ditto
ditto
32,196.
61.


1887.
ditto
ditto
ditto
8,799.
50.


1888.
John Halsted
ditto
Perth Amboy
1,080.



1889.
Sharp Delany
ditto
Philadelphia
327,415.
42.


1890.
ditto
ditto
ditto
17,750.
92.


1891.
George Bush
ditto
Wilmington, Del.
5,573.
92.


1892.
Otho H. Williams
ditto
Baltimore
97,977.
35.


1893.
ditto
ditto
ditto
20,000.



1894.
John Gunby
ditto
Snowhill
100.



1895.
John Davidson
ditto
Annapolis
2,026.
57.


1896.
George Biscoe
ditto
Nottingham
1,514.
64.


1897.
John C. Jones
ditto
Cedar point
500.



1898.
James McC. Lingan
ditto
George town, Maryland
4,823.
16.


1899.
William Heth
ditto
Bermuda hundred
18,630.
4.


1900.
Richard M. Scott
ditto
Dumfries
500.



1901.
Charles Lee
ditto
Alexandria
11,841.
3.


1902.
Thomas Benbury
ditto
Edenton, North Carola.
600.



1903.
Charles Brown
ditto
George town, S. Carolina
1,501.
55.


1904.
ditto
ditto
ditto
1,500.



1905.
William Lindsay
ditto
Norfolk
21,708.
2.


1906.
Isaac Holmes
ditto
Charleston
4,757.
69.


1907.
ditto
ditto
ditto
6,798.
7.


1908.
ditto
ditto
ditto
2,550.
55.


1909.
ditto
ditto
ditto
11,121.
71.


1910.
ditto
ditto
ditto
36,816.
10.


1911.
Edward Wigglesworth
ditto
Newburyport
14,830.
50.


80.
William Shippen


2,547.
38.


82.
The President, Directors and Company of the Bank of North America
156,595.
56.


83.
Henry Knox


2,304.
38.


84.
Samuel Hodgdon


4,240.



85.
Clement Biddle


118.



15.
Edward Carrington
Supervisor
Virginia
871.
40.


16.
ditto
ditto
ditto
2,750.



17.
ditto
ditto
ditto
7,350.



18.
John Chester
ditto
Connecticut
1,500.



19.
ditto
ditto
ditto
1,500.



20.
Andrew Barrett
ditto
Delaware
700.



21.
John Chester
ditto
Connecticut
1,720.




22.
Richard Morris
ditto
New York
8,349.
11.


23.
John S. Dexter
ditto
Rhode Island
12,200.
22.


24.
George Gale
ditto
Maryland
4,320.
57.


25.
Nathaniel Gorham
ditto
Massachusetts
44,000.






Dollars
2,034,037.
12.



Treasury of the United StatesPhiladelphia, January, 1st, 1793.
Samuel Meredith,Treasurer of the United States.
